Mikoll, J. P.
(dissenting). I respectfully dissent.
In adjudicating custody rights, the court must determine " 'what is for the best interest of the child’ ” (Eschbach v Eschbach, 56 NY2d 167, 171, quoting Domestic Relations Law § 70). Despite the deference to be given to the trial court, we should not hesitate to set aside a finding that lacks substantial basis in the record (see, Matter of Rozelle v Rozelle, 184 AD2d 973).
Supreme Court’s award of custody to plaintiff was made conditional upon his continuing with counseling. This expressed reservation regarding plaintiff’s ability echoes the recurring evidence in the record of plaintiff’s disturbing personality characteristics which will ill serve the best interest of his two young daughters. Though Probation Officer Joelle Flint opted first for joint custody and then for custody in plaintiff, she too makes reference to "quirks in [plaintiff’s] personality”. These include obsession with his daughters, which Flint characterized as a problem needing to be addressed. Though she found that the children’s present best interest is to reside with plaintiff, Flint noted that plaintiff will encounter difficulties in dealing with his daughters. She notes a role-reversal in the family with plaintiff playing the mother’s role. Plaintiff blames defendant’s other interests while she blames the situation on plaintiff controlling every aspect of the daughters’ lives and excluding her therefrom. Flint is overly impressed by the uniqueness of plaintiff’s all-encompassing submergence of himself in the children’s lives, commenting that he should not be punished for his demonstrative and affectionate nature.
The most helpful of the assessments comes from the only professional competent to assess plaintiff and defendant, Dario Stucci. The testimony of Stucci, a psychologist from the State Office of Mental Health who examined the parties at the request of Supreme Court, indicates that defendant is a better overall role model for the children in that she is more psychologically stable, positive, mature and more socially connected, as well as better able to provide a female role model from which her daughters can benefit. In evaluating plaintiff, Stucci notes his overinvolvement and pareni-enmeshment, and feels that his need to be overcontrolling will hurt the children in *839their long-term development both psychologically and emotionally. In this regard, Stucci’s observations are consistent with those of Flint. Stucci also notes that plaintiff has an overdependency on the children for his personal fulfillment and that he exudes anxiety and a depressive tendency. This behavior was exemplified by plaintiff’s lack of composure and tendency to cry during interviews and during the trial.
I also find worrisome plaintiff’s showering with his two daughters. Defendant claims that plaintiff was nude when this occurred and only ceased when she objected. Plaintiff admits that he showered with the children but with his bathing suit on. This is totally unacceptable behavior and casts plaintiff’s stability into question.
The report prepared by the Law Guardian representing the children before Supreme Court is not helpful. He notes that the children indicated that plaintiff told them what to say when being interviewed. He recommends that joint custody be awarded and, if this is not possible, he then recommends custody to plaintiff based solely on the children’s preference. Such opinion reflects no independent assessment of the best interest of the children. Though he concludes that either parent is fit, he conditions the statement with references to the reports of Flint and Stucci, both of which raise some questions about plaintiff’s stability. There is an unmistakable conclusion that the Law Guardian’s recommendation is hesitant and without an appropriate underpinning.
The primary considerations in determining the best interest of the children are the ability to provide for the children’s emotional and intellectual development, the quality of the home environment and the parental guidance provided (Matter of Louise E. S. v W. Stephen S., 64 NY2d 946, 947). We are of the opinion that the circumstances here, in combination with Stucci’s report, dictate that sole custody of the children should be transferred to defendant with liberal visitation rights to be accorded to plaintiff. The matter should be referred to Supreme Court for the establishment of an appropriate visitation schedule.
Ordered that the order is affirmed, without costs.